Filed 2/3/21 P. v. Stevens CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H047835
                                                                    (Monterey County
           Plaintiff and Respondent,                                 Super. Ct. No. 19CR009436)

           v.

 LASSELL STEVENS,

           Defendant and Appellant.


         Defendant Lassell Stevens pleaded no contest to inflicting corporal injury on a
spouse or cohabitant and admitted a strike prior. Consistent with the plea agreement, the
trial court sentenced defendant to a four-year prison term. On appeal, defendant’s
counsel filed an opening brief in which no issues are raised and asked this court to
independently review the record under People v. Wende (1979) 25 Cal.3d 436. We sent a
letter to defendant notifying him of his right to submit a written argument on his own
behalf on appeal. He has not done so.
         Finding no arguable appellate issue, we affirm. We will provide “a brief
description of the facts and procedural history of the case, the crime[] of which the
defendant was convicted, and the punishment imposed,” as required by People v. Kelly
(2006) 40 Cal.4th 106, 110. We will further include information about aspects of the trial
court proceedings that might become relevant in future proceedings. (Id. at p. 124.)
I.     BACKGROUND1
       Shortly before midnight on August 30, 2019, defendant and his girlfriend got into
an argument in the parking lot of a Salinas Safeway. Defendant pulled his girlfriend’s
hair, punched her in the face, and kicked her legs in an effort to force her into their
vehicle. Once she got in, he drove away. A witness called the police and followed
defendant’s vehicle until police arrived and conducted a traffic stop. Defendant told
police that there was a Domestic Violence Restraining Order against him that allowed
him to have peaceful contact with his girlfriend.
       In September 2019, the Monterey County District Attorney charged defendant
with corporal injury to a spouse or cohabitant (Pen. Code, § 273.5, subd. (a); count 1)2
and disobeying a court order (§ 273.6, subd. (a); count 2). The complaint further alleged
that defendant had suffered two prior strike convictions (§ 1170.12, subd. (c)(2)); had
served seven prior prison terms (§ 667.5, subd. (b)); and had inflicted corporal injury on a
spouse or cohabitant within seven years of being convicted of violating section 273.5
(§ 273.5, subd. (f)(1)).
       On September 12, 2019, defendant pleaded no contest to count 1 (§ 273.5,
subd. (a)) and admitted one strike prior in exchange for a four-year sentence and on the
condition that he would be entitled to withdraw the admission to the strike prior at
sentencing if evidence of its invalidity was produced.
       At an October 29, 2019 sentencing hearing, the trial court imposed the stipulated
four-year sentence, consisting of the low term of two years doubled by the strike.
The court imposed a $600 restitution fine (§ 1202.4, subd. (b)) with an additional
$600 parole revocation fine, which was suspended pending successful completion of
parole (§ 1202.45). The court also imposed a $40 court operations assessment fee
(§ 1465.8, subd. (a)(1)) and a $30 criminal conviction assessment fee (Gov. Code,

       1
           The facts are taken from the probation officer’s report.
       2
           All further statutory references are to the Penal Code unless otherwise indicated.

                                               2
§ 70373). The court awarded defendant a total of 120 days of presentence credits,
consisting of 60 days of actual custody and 60 days of conduct credits. The court
dismissed count 2 and struck the enhancement allegations.
       Defendant asked trial counsel to file an appeal. Trial counsel agreed and prepared
a notice of appeal on December 11, 2019. For unknown reasons, that notice of appeal
was not filed in the superior court until February 3, 2020. Because the notice of appeal
was filed more than 60 days after judgment, this court ordered defendant to show cause
why the appeal should not be dismissed as untimely. (Cal. Rules of Court,
rule 8.308(a).) Based on defendant’s response, we deemed the notice of appeal timely
filed under the doctrine of constructive filing. (In re Benoit (1973) 10 Cal.3d 72, 86.)
II.    DISCUSSION
       Having examined the entire record, we conclude that there are no arguable issues
on appeal.
III.   DISPOSITION
       The judgment is affirmed.




                                             3
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
GROVER, J.




People v. Stevens
H047835